United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2343
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Diante L. Broadway,                     *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: August 28, 2009
                                Filed: September 2, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Diante L. Broadway appeals the fifty-two-month sentence that the District
     1
Court imposed after granting the government’s postjudgment motion under Rule
35(b) of the Federal Rules of Criminal Procedure to reduce Broadway’s sentence
based on substantial assistance.

      This court lacks jurisdiction to review Broadway’s sentence. See United States
v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam) (dismissing appeal where

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
court lacked jurisdiction under18 U.S.C. § 3742(a) to review a Rule 35(b) sentence
reduction). Accordingly, we grant counsel’s motion to withdraw, and we dismiss for
lack of jurisdiction.
                        ______________________________




                                       -2-